Exhibit 10.12

 

Arrow

MATERIALS AND MANUFACTURING MANAGEMENT AGREEMENT BOARD ASSEMBLY

 

This Agreement is entered into as of February 1st, 2003, by and between Path 1
Network Technologies, Inc. (“Customer”) with its principal place of business at
6215 Ferris Square, Suite 140, San Diego, CA 92121, and the Arrow/Bell
Components Group of Arrow Electronics, Inc. (“Arrow”) with a place of business
at 25 Hub Drive, Melville, New York 11747-3509.

 

The Customer and Arrow hereby agree as follows:

 

1. WORK, ENGINEERING CHANGE ORDERS, INSPECTION, PAYMENT, PRICE, TAXES AND
SUBCONTRACTORS

 

1.1. Work. Arrow agrees to use reasonable commercial efforts to perform the work
(“Work”) pursuant to purchase orders or changes to purchase orders issued by
Customer and accepted by Arrow. Work shall mean to procure components and other
supplies (“Components”) and to engage a sub- assembly house (the
“Subcontractor”) to manufacture or assemble products (“Products or Boards”)
pursuant to detailed, written specifications (“Specifications”) for each such
Product which are provided by Customer and accepted by Arrow and to deliver such
Products to a Customer designated location. For each Product or revision
thereof, Specifications shall include but not be limited to bill of materials,
schematics, assembly drawings, test specifications, current revision number, and
a Customer approved Subcontractor and vendor list.

 

1.2 Engineering Change Orders. Any engineering change order or other change that
results in any revision to the Specifications for any Product (“ECO”) must be in
writing, signed and dated by Customer. Arrow will acknowledge receipt of such
revised Specifications by signing and returning a copy of the same to Customer,
and shall provide Customer with the date that such ECO will become effective.
Arrow will use its reasonable best efforts to implement all ECO’s on the date
requested by Customer. Regardless of the timeliness of any ECO, Customer will be
responsible for work in process, finished products, and all non-franchised,
custom or value-added components affected by the EGO. Changes to completed Work
will be charged at a rate equal to the rework charge incurred by Arrow plus any
other costs, if any. Costs or savings resulting from any ECO as well as changes
in delivery (if any) will be reflected by an amendment to the applicable
Purchase Order.

 

1.3 Inspection. Products or Boards being shipped will be subjected to outgoing
visual inspection, per the Specifications, only. Any dead on arrival (“DOA”) or
defective Product or Board must be returned to Arrow or the Subcontractor, at
Arrow’s discretion, with a detailed failure analysis. DOA’s will be swapped for
replacement Product in a timely manner. Arrow will bear responsibility for any
DOA or defective Boards or Products which, in Arrow’s judgment, resulted from
faulty assembly. Faulty Components purchased from Arrow may be covered by the
manufacturer’s warranty contained herein, however, rework costs occasioned
thereby shall be borne by Customer. In the event that the Products or Boards
fail to pass testing procedures provided by Customer, the Subcontractor will use
available troubleshooting techniques and equipment including any Customer
supplied test equipment and procedures to determine the cause of the problem. If
the Product or Board is defective as a result of a manufacturing, assembly
defect, Arrow shall replace the Product with a properly working Product. Faulty
Components purchased from Arrow may be covered by the manufacturer’s warranty
contained herein, however, rework costs occasioned thereby shall be borne by
Customer. In the event, however, that the Product is defective as a result of
the Specifications or a defect in Customer provided Components or Customer
custom Components, then Arrow shall ship the Product to Customer separately from
the “good” Products, mark them as “assembly rejects” and invoice the Customer at
the contracted pricing.

 

1.4 Payment. Terms of payment shall be net 40 days from the date of invoice,
payable in U.S. dollars. There will be a five (5) day grace period following day
40 after which, when invoices aged to 46 days, a 1.5% finance carrying charge
will be assessed on each passed due invoice.

 

 

 

1



--------------------------------------------------------------------------------

 

1.5. Price. Price for the Work shall be as agreed upon by Arrow and Customer
from time to time as set forth in purchase orders issued by Customer and
accepted by Arrow. The initial Product price shall be as set forth in Arrow’s
Attachment A proposal pricing sheet dated December 9th, 2002 attached hereto.

 

1.6. Taxes. Customer shall be responsible for payment of all taxes, if any,
relating to the sale of the Products including but not limited to any license
fees and sales taxes.

 

1.7 Subcontractors. The Work may be performed, in whole or in part, by third
parties selected by Arrow and approved by Customer. The Subcontractor will
execute a Non-Disclosure Agreement pertaining to any Customer supplied data or
information.

 

2. COMPONENTS, WARRANTY AND RETURNS

 

2.1 Components. All Components, other materials and equipment required in
connection with the Work acquired or supplied by Arrow will be in compliance
with the Specifications, except Components, other materials or equipment which
are supplied by Customer (“Customer Components”). Arrow shall bear the risk of
loss for Customer Components while in Arrow’s care and custody, while
Subcontractor shall bear the risk of loss for Customer Components while in its
care and custody.

 

2.2 Warranty. Arrow warrants for a period of thirty (30) days from date of
shipment to Customer: (i) that the Products or Boards are manufactured or
assembled pursuant to the Specifications; and (ii) that the Products shall be
free from defects in workmanship. Such warranty shall not apply if Products are
altered or subjected to misuse, negligence or abnormal stress. Arrow makes no
representation or warranty whatsoever with respect to and assumes no liability
for or obligation related to the performance, accuracy, specifications, failure
to meet specifications or defects of or due to printed circuit boards or any
other Customer designed Components that are manufactured pursuant to Customer’s
specifications and Customer shall be liable for and hold Arrow harmless from any
costs or expenses incurred by Arrow related thereto. With respect to first
articles, prototypes, pre-production units, test units or other similar
Products, Arrow makes no representations or warranties whatsoever. Except with
respect to Customer Components, as to which no warranty whatsoever is given,
Arrow agrees to pass through to Customer the warranty, if any, originally
provided to Arrow by the manufacturer of the Component subject to the terms,
conditions and limitations of any such warranty. ARROW MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE COMPONENTS, PRODUCTS OR ANY
SERVICES PROVIDED UNDER THIS AGREEMENT, AND DISCLAIMS ALL OTHER WARRANTIES
INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
AND NON-INFRINGEMENT.

 

2.3 Returns. Customer may return to Arrow any Product that does not comply with
the above warranty, provided that: (i) Customer obtains a return material
authorization (“RMA”) from Arrow prior to returning the Product; (ii) the
Product is returned within thirty (30) days of the date the Product was
delivered to Customer by Arrow; and (iii) the product deficiency is identified
and attached to the Product. Any Product so returned to Arrow shall be promptly
repaired or replaced, or the purchase price therefore refunded or credited, at
Arrow’s option. Product determined to be defect free after inspection will be
returned to Customer and Customer will be responsible for any inspection charges
from Subcontractor. This shall be Customer’s sole and exclusive remedy for any
breach of any warranty provided in this Agreement.

 

3. LICENSE

 

3.1 Grant. Customer grants to Arrow, with the right to sublicense to the
Subcontractor or any replacement therefore, a license under any copyright,
patent, trade secret or other proprietary right necessary or useful for the
manufacture or assembly of the Products, solely for the purpose of performing
the Work pursuant to purchase orders issued by the Customer.

 

3.2 Ownership. Customer represents and warrants that: (i} it owns the entire
right, title and interest to the Customer Components; (ii) the performance of
the Work does not infringe the proprietary rights of any third party; and (iii)
the Customer has the right and power to enter into this Agreement. Customer
agrees to indemnify Arrow and hold Arrow harmless from and against any and all
claims, losses, liabilities, damages, expenses and costs (Including attorneys’
fees and court costs) that result

 

 

 

2



--------------------------------------------------------------------------------

from a breach or alleged breach of any of these representations and warranties
or other obligations contained in this Agreement, or incurred in the settlement
or avoidance of any such claim.

 

4.   PURCHASE ORDER COMMITMENTS, SCHEDULE AND FORECAST, TERM; CANCELLATION, NCNR
OBLIGATIONS AND SAFETY STOCK

 

4. 1 Purchase Order Commitments. As Customer requirements dictate and on a case
by case basis, Customer will issue a purchase order to Arrow setting forth the
quantities, descriptions, prices and requested delivery dates for the Products
to be supplied and Work to be preformed. Orders for Products to be delivered
shall be firm and may be neither canceled nor rescheduled by Customer except,
however Customer may reschedule delivery of Products to a date no later than
thirty (30) days beyond the originally scheduled delivery dates set forth in the
purchase order. Arrow will use its reasonable best efforts to accept unscheduled
orders and orders for quantities in excess of scheduled quantities. Each
purchase order shall reference the applicable Specifications.

 

4.2 Schedule and Forecast. Prior to placement of a purchase order Customer may
provide Arrow with a forecast for Work to be preformed and Products to be
delivered to facilitate procurement by Arrow of long lead-time items. Customer
will provide Arrow with a rolling 90 day forecast (or such other period as
agreed to by the parties). Arrow shall fill the first month’s forecast of such
90 day forecast, and with respect to each such second month, provide or cause to
be provided the parts to be ready to deliver or to deliver to the Subcontractor.
If Arrow determines that any Components specified by Customer are
non-cancelable/non-returnable. Arrow agrees to notify Customer in writing and
the parties shall execute a separate NC/NR agreement prior to Arrow undertaking
any obligation to its suppliers for such Components. Should such Components be
added to a NC/NR agreement and be so designated, all such designated items shall
be at all times be the financial responsibility of Customer under any or all of
the following circumstances:

 

  (i)   have been ordered from Arrow’s supplier but not yet received by Arrow;

 

  (ii)   are in Arrow’s inventory;

 

  (iii)   have been shipped to Customer;

 

  (iv)   are in possession of Customer.

 

Components designated NC/NR that are procured pursuant to a Customer provided
forecast will be held in Arrow’s inventory pending a purchase order for a period
not to exceed the date set forth in the NC/NR agreement or ninety (90) days,
which ever is longer, at which time Customer will issue a purchase order and
Arrow will ship and invoice the affected Components at the prices set forth in
the NC/NR agreement.

 

The liability for Components designated NC/NR shall survive any variation or
cancellation of any applicable purchase order or forecast and/or any variation,
expiration or cancellation of this Agreement.

 

4.3 Term: Cancellation. This Agreement is initially intended to be for a term
equal to the number of months in the delivery schedule contained In the Customer
purchase orders, but can be cancelled at any time by either party on thirty (30)
thirty days written notice to the other, such notice to be deemed received
immediately it delivered personally, or three days after the postmark it bears
if sent by mail. ANY SUCH NOTICE OF CANCELLATION SHALL BE SUBJECT TO THE
PROVISIONS OF THIS SECTION AND SECTIONS 1.2, 4.1, 4.2, 4.4 AND 4.5. ANY
CANCELLATION BY THE CUSTOMER SHALL APPLY ONLY TO PURCHASE ORDERS OR RELEASES
AGAINST PURCHASE ORDERS WHICH HAVE NOT BEEN ACCEPTED BY ARROW AS OF THE
EFFECTIVE DATE OF SUCH CANCELLATION. Notice to Arrow under this Agreement must
be given at the location named in Section 8.5. Notice to Customer under this
Agreement must be given at the Customer address stated in Section 8.5.

 

4.4 Customer Obligations For Non-Cancelable/Non-Returnable Components
Non-Franchised Components: and Unused Portions of “Tape and Reel” Components. In
addition to Customer’s obligation for accepting delivery of and paying for all
finished Products ordered or finished Products held as safety stock and Work in
process, in the event of cancellation, expiration, or termination of this
Agreement, or the end of production or cessation of demand for any particular
Product, Customer is obligated to accept delivery of and to pay for the unused
portions of all Components which are supplied by the vendors thereof in “tape
and reel” form, and for all Components which are designated
non-cancelable/non-returnable (“NC/NR”) pursuant to Sections 1.2, 4.1, 4.2, 4.5
and for all Components for which Arrow is not a authorized distributor either as
of the date(s) of the affected purchase orders or as of the

 

3



--------------------------------------------------------------------------------

effective date of any notice or cancellation given hereunder, even if such
components are scheduled to be delivered more than 30 days from the effective
date of your notice of cancellation.

 

4.5 Safety Stock. Arrow shall maintain a stock (“Safety Stock”) of Products in
an amount which is mutually determined, in writing, by Arrow and Customer. Such
Safety Stock of Products will involve the assembly of Products separate from
those Products assembled for the purpose of fulfilling Customer’s purchase
orders. Upon termination of the Agreement, or cessation of Customer’s demand for
any Product for a period of (60) sixty days, Arrow shall deliver, and Customer
shall accept delivery of and pay for, such Safety Stock.

 

5. SHIPPING

 

Products will be shipped F.O.B. Subcontractor’s facility, with title and risk of
loss or damage to pass to Customer upon shipment.

 

6. LIABILITY LIMITATION

 

NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE
UNDER ANY SECTION OF THIS AGREEMENT OR UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR INCIDENTAL, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS, LOST BUSINESS, OR COST OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES.

 

7. CONFIDENTIALITY

 

It is understood and agreed that the terms of this Agreement are confidential,
and no news release, advertisement or public announcement, or denial or
confirmation of the same, concerning any part of the subject matter of this
Agreement shall be made by either party hereto without the prior written consent
of the other party in each instance. Further, the parties hereto acknowledge
that, during the term hereof, they may become aware of confidential, secret or
proprietary information pertaining to the other party and its operations
(including, without limitation, information with respect to bidding, pricing,
suppliers and customers, or lists thereof, research, development and
engineering, and internal operations, inventory control, data processing,
technical data, and other procedures and systems) and that disclosure of such
information would materially and adversely affect the affected party. Each party
hereto agrees to maintain such confidentiality and secrecy and not to disclose
any such information to any person, firm or other entity, or to utilize the same
in any manner or form, except as may be expressly required by the terms and
conditions of this Agreement. Notwithstanding anything to the contrary, the
confidentiality provisions set forth in this Section 7 shall survive any
termination of this Agreement.

 

8. MISCELLANEOUS

 

8.1 Governing Law: Dispute Resolution. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of New York,
excluding that body of laws known as conflict of laws. The prevailing party in
any legal action or proceeding to enforce this Agreement shall be entitled to
recover from the non-prevailing party its reasonable attorneys’ fees, and
related costs and disbursements, incurred in connection with such proceeding or
the enforcement of this Agreement. Both parties agree to waive trial by jury.

 

8.2 Force Majeure. Nonperformance under this Agreement will be excused, and
neither party will bear any resulting liability to the other, to the extent that
such performance is rendered commercially impracticable or delayed by an act of
God or any other cause beyond the reasonable control of the nonperforming party.

 

8.3 Relationship of Parties. The parties are and shall be independent
contractors to one another, and nothing herein shall be deemed to cause this
Agreement to create an agency, partnership, joint venture or any other
relationship between the parties.

 

8.4 Assignability. Neither party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement without the other parties
prior written approval.

 

4



--------------------------------------------------------------------------------

 

8.5 Financial Disclosure. Pursuant to the signing of this agreement a monthly
disclosure of the Customer’s financial position will be initiated. This will
include a monthly update of unaudited financial data to be discussed on a
monthly call including a current asset and liability discussion along with the
Customer’s “Simplified Cash Flow” document. Formal Cashflow, Income Statement
and Balance Sheet documents will be presented to Arrow on a quarterly basis no
later than 10 days following each fiscal quarter close. This will allow both
parties to address any business concerns on a conference call review on or
around the 15th of each month beginning February 2003 and lasting the remainder
of the 2003 calendar year.

 

8.5 Notices. Notices or other communications under this Agreement shall be in
writing and shall be effective when delivered personally or by overnight
courier, or mailed, postage prepaid, by certified or registered mail to each
party at the address set forth below (or to such other address as either party
may from time to time provide the other):

 

Arrow Electronics, Inc.

 

Path 1 Network Technologies, Inc.

25 Hub Drive

Melville, New York 11747

Attention: Contracts Dept.

 

at 6215 Ferris Square, Suite 140

San Diego, CA 92121

Attention:                                                     

 

8.6 Entire Agreement; Amendment; Severability: and Waiver. This Agreement
represents the entire agreement between the parties concerning the subject
matter hereof, and may not be modified except in a writing signed by both
parties. This Agreement supersedes all proposals or quotations, oral or written,
and all negotiations, conversations, or discussions between or among the parties
relating to the subject matter of this Agreement. When interpreting this
Agreement precedence shall be given to the respective parts in the following
descending order: (i) this Agreement; (ii) any exhibits to this Agreement; and
(iii) if purchase orders are used to release Product, those portions of the
purchase order that are not pre-printed. Any waiver of any provision of this
Agreement must be in writing and signed by the party alleged to have waived such
provision, and any single waiver shall not operate to waive subsequent or other
defaults. The unenforceability of any provision of this Agreement shall not
affect the remaining provisions or any portions thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PATH 1 NETWORK TECHNOLOGIES, INC.

     

ARROW ELECTRONICS, INC.

       

Arrow/Bell Components Group

By:

 

/S/    JOHN ZAVOLI        

--------------------------------------------------------------------------------

     

By:

 

/S/    VINCENT VELLUCCI        

--------------------------------------------------------------------------------

   

Name:    John Zavoli

Title:    CFO

         

Name:    Vincent Vellucci

Title:    President

 

5